Citation Nr: 0415355	
Decision Date: 06/16/04    Archive Date: 06/23/04

DOCKET NO.  03-10 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than May 15, 2001, 
for a 30 percent rating for residuals of dishydrotic eczema 
of the legs, feet, and hands, with secondary infection 
(formerly rated as residuals of a heat rash of the legs with 
secondary infection).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran had active service from November 1946 to November 
1949, and from December 1949 to February 18, 1953.  

This case comes before the Board of Veterans' Appeals (Board) 
from a September 2001decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  


FINDINGS OF FACT

1.  Board decisions in August 1988 and May 1990 denied a 
compensable disability evaluation for residuals of a heat 
rash of the legs with secondary infection.  

2.  A November 1991 Board decision denied service connection 
for a skin disorder of the hands.  

3.  The veteran was notified of a June 1992 rating action 
that denied a compensable rating for residuals of a heat rash 
of the legs with secondary infection.  He did not appeal that 
decision.  

4.  The veteran's reopened claim for service connection for a 
skin disorder other than of the legs was received on May 15, 
2001.  

5.  The earliest evidence of record clearly depicting the 
degree of skin disability was the VA dermatology examination 
on July 23, 2001. 




CONCLUSIONS OF LAW

1.  The Board's November 1991 decision denying service 
connection for a skin disorder of the hands is final.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 20.1100, 20.1105 
(2003).  

2.  The criteria are not met for an effective date earlier 
than May 15, 2001, for a 30 percent rating for residuals of 
dishydrotic eczema of the legs, feet, and hands, with 
secondary infection.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002) became effective November 9, 2000, and 
implementing regulations were created and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003), which 
essentially eliminate the requirement of submitting a well-
grounded claim and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a); Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).  See also Valiao v. Principi, 17 Vet. App. 229, 332 
(2003) (implicitly holding that RO decisions and statements 
of the case may satisfy this requirement).  

Recently, in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) revisited the requirements imposed upon VA by the 
VCAA.  The Court held, among other things, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a) (West 2002), must 
be provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  Id. at 422.  

In this case, the veteran was provided the required VCAA 
notice with respect to his May 15, 2001, claim for an 
increased rating in his service-connected skin disorder by RO 
letter of July 2001, prior to the September 2001 rating 
action which is appealed in this case.  This was in 
accordance with the holding in Pelegrini.  

The July 2001 RO letter informed the veteran that the RO 
would obtain the veteran's VA outpatient treatment (VAOPT) 
records and would schedule him for a VA examination.  That 
letter also informed him of what evidence was needed to 
establish service connection for a disorder on a secondary 
basis.  While the letter stated that it concerned a claimed 
"right hand condition" which was claimed as secondary to 
"service-connected arthrodesis C-4", the fact is that the 
residual of a heat rash of the legs with secondary infection 
was the veteran's only service-connected disorder.  So, the 
erroneous description of the veteran's only service-connected 
could not have been misleading.  Neither would the 
description of the skin involvement of the hands, described 
by the RO simply as a "right hand condition."  

The Court also held in Pelegrini that that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2003) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Id. at 422.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2003).

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the precise 
language specified by the Pelegrini Court in its description 
of the "fourth element" of the VCAA notification 
requirement, the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.

Moreover, in a recent precedent opinion of the VA General 
Counsel it was held that the language in Pelegrini stating 
that VA must request all relevant evidence in the claimant's 
possession was dictum and, thus, not binding.  VAOGCPREC 1-
2004 (Feb. 24, 2004) (the Court's statements in Pelegrini 
that sections 5103(a) and 3.159(b)(1) require VA to include 
such a request as part of the notice provided to a claimant 
under those provisions is obiter dictum and is not binding on 
VA).  The Board is bound by the precedent opinions of VA's 
General Counsel, as the chief legal officer of the 
Department.  38 U.S.C.A. § 7104(c).

Here, the veteran's service medical records (SMRs) are on 
file and numerous private clinical records covering many 
years are also on file.  Also, the veteran's extensive VAOPT 
records have been obtained and he was afforded a VA 
examination as to the etiology of the skin involvement of his 
hands and feet in July 2001, and those examination results 
were reviewed by another VA physician in July 2002.  The 
veteran has also declined the opportunity to testify in 
support of his claim for an earlier effective date.  

The duty to assist includes obtaining a medical opinion if 
one is necessary to decide the case.  38 U.S.C.A. 
§ 5103A(d).  Here, though, further examination is not needed 
because the veteran is appealing for an earlier effective 
date, essentially a past due benefit, based on the medical 
status of his skin disorder several years ago-not 
currently.  So ordering a medical examination would do 
little to nothing to address this dispositive issue.



Also, the issue currently before the Board of entitlement to 
an earlier effective date for a 30 percent rating was 
predicated upon the RO's grant in September 2001 of service 
connection for involvement of the skin of the hands and feet, 
in addition to the already service-connected residuals of a 
heat rash of the leg with secondary infection.  The issue of 
an earlier effective date was first raised in the January 
2001 notice of disagreement (NOD).  As to this, it was held 
in VAOPGCPREC 8-2003 (Dec. 22, 2003) that if, in response to 
notice of its decision on a claim for which VA has already 
given VCAA notice, VA receives an NOD that raises a new 
issue, 38 U.S.C.A. § 7105(d) requires VA to take proper 
action and issue a statement of the case (SOC) if the 
disagreement is not resolved, but 38 U.S.C.A. § 5103(a) does 
not require VA to provide notice of the information and 
evidence necessary to substantiate the newly raised issue.  

Nevertheless, the remainder of the VCAA requirements also 
have been satisfied.  The veteran was informed of the 
governing VA laws and regulations in the February 2003 SOC.  

The more recent statements and correspondence from the 
veteran and his representative do not make reference to or 
otherwise mention any additional treatment from other sources 
(e.g., private or non-VA, etc.).  

Accordingly, no further development is required to comply 
with the VCAA or the implementing regulations.  And the 
appellant is not prejudiced by the Board deciding the appeal 
without first remanding the case to the RO.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  




Legal Analysis

The effective date of an award of increased compensation 
shall be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, 
if application is received within one year of such date; 
otherwise, it is the date of receipt of the claim.  38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

In other words, the effective date of an increased rating is 
the date of ascertainable increase or date of receipt of 
claim, which ever is later under 38 U.S.C.A. § 5110(a) and 38 
C.F.R. § 3.400(o)(1).  If, however, the ascertainable 
increase precedes receipt of the claim, then the effective 
date is the date of ascertainable increase if the claim is 
received within one year thereof under 38 U.S.C.A. 
§ 5110(b)(2) and 38 C.F.R. § 3.400(o)(2).  Harper v. Brown, 
10 Vet. App. 125, 126 (1997).  

As noted in Harper v. Brown, 10 Vet. App. 125, 126 (1997), 38 
U.S.C.A. § 5110(b)(2) (West 1991) and 38 C.F.R. § 3.400(o)(2) 
are applicable only where the increase precedes the claim and 
are not applicable when a claim is filed and the increase in 
disability is subsequently ascertainable (as in Harper when 
the claim was filed first and increase was ascertained during 
subsequent VA hospitalization or by a VA examination after 
the claim is filed).  

Thus, the proper analysis is determining the earliest date 
that an increased rating was 'ascertainable' within the 
meaning of 38 U.S.C.A. § 5110(b)(2) and if ascertainable on a 
date within one year before receipt of the claim for such 
increase, the effective date should be the date of 
ascertainable increase.  Hazan v. Gober, 10 Vet. App. 511, 
521 (1997).  

The rating criteria for the evaluation of skin disabilities 
were revised effective August 30, 2002.  However, this was 
after the events in question in this case.  



Under the rating criteria in effect prior to August 30, 2002, 
38 C.F.R. § 4.118, Diagnostic Code 7806 provide that eczema 
with slight, if any, exfoliation, exudation or itching, if on 
a nonexposed surface or small area warranted a noncompensable 
evaluation.  With exfoliation, exudation or itching, if 
involving an exposed surface or extensive area a 10 percent 
was warranted.  With exudation or itching constant, extensive 
lesions, or marked disfigurement a 30 percent evaluation was 
warranted.  With ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or 
exceptionally repugnant a 50 percent evaluation was 
warranted.  

Historically, after receipt of the veteran's original claim 
for service connection in January 1954 (after his second 
period of active service), a February 1954 rating action 
granted service connection for residuals of a heat rash of 
the legs with secondary infection and a noncompensable 
disability evaluation was assigned, both effective February 
19, 1953, the day after discharge from the veteran's last 
period of active service.  The veteran did not appeal that 
action.

Following receipt of a claim in July 1978 for a compensable 
rating for his 
service-connected skin disorder, an August 1978 rating action 
denied the claim.  An August 30, 1978, RO letter notifying 
the veteran of that denial was returned as undeliverable.  
That letter was mailed to his most recent address of record.  

Following receipt in September 1986 of a claim for a 
compensable valuation for the service-connected skin 
disorder, the veteran appealed a December 1986 rating action 
denying the claim.  After testify at an RO hearing in June 
1987 in support of that appeal, a August 1988 Board decision 
denied a compensable evaluation for residuals of heat rash of 
the legs with secondary infection.  

The veteran appealed a February 1989 RO denial of a 
compensable evaluation for the service-connected skin 
disorder.  He testified in support of that appeal at an RO 
hearing in June 1989, at which time it was noted that for 
rating purposes his service-connected skin disorder did not 
include the involvement of his hands (pages 1 and 4 of the 
transcript) and the presiding hearing officer indicated that 
this was a separate claim which would be adjudicated (page 
7).  A June 1989 Hearing Officer's decision noted that the 
veteran had indicated that he was not presently being treated 
for his legs but, rather, had problems with other areas - 
those being mostly his hands and toes.  

A July 1989 rating action denied service-connected for a skin 
disorder of the hands, to which the veteran filed a timely 
NOD in September 1989.  

A May 1990 Board decision denied entitlement to a compensable 
evaluation for residuals of a heat rash of the legs with 
secondary infection.  In that Board decision it was noted, at 
page 2, that:  

In a presentation before the originating agency 
in July 1989, the veteran's representative argued 
that the veteran's skin disorder of the hands and 
feet should be considered manifestations of his 
service-connected residuals of heat rash of the 
legs.  This issue, however, has not been made the 
subject of a Statement of the Case and is 
referred to the originating agency for action as 
may be appropriate.  

The veteran was notified by an RO letter in August 1990 of a 
July 1990 rating action which continued the denial of service 
connection for a skin condition of the hands.  

The veteran testified at an RO hearing in December 1990 in 
his appeal of the denial of his claim for service connection 
for a skin disorder of the hands.  

A November 1991 Board decision denied service connection for 
a skin disorder of the hands as not incurred in or aggravated 
by active service and not proximately due to or the result of 
a service-connected disease.  In that decision it was noted, 
at pages 4 and 5, that the veteran had been treated for acute 
and transitory episodes of various skin problems during his 
first period of military service which resolved without 
residual disability.  He was treated for an acute and 
transitory rupture of a furuncle during his second period of 
active service, following which there was no residual skin 
disability.  He had been treated in 1969, many years after 
service for miliaria pustulosis, a rash of his forearms and 
upper arms from an acute reaction to postservice exposure to 
grasses.  The earliest clinical indication of a skin disorder 
of the hands was in the early 1970s, more than 17 years after 
discharge from the last period of service, when he was 
treated for dyshidrosis and/or eczema.  There was no 
competent medical evidence linking a skin disorder to his 
military service or service-connected skin disorder of the 
legs.  

In the Introduction section of the November 1991 Board 
decision it was noted, apparently based on the veteran's 
testimony at the December 1990 RO hearing, that: 

...the veteran apparently seeks entitlement to an 
increased evaluation for the service-connected 
residuals of a heat rash of the legs, with 
secondary infection.  As this particular issue has 
not been developed or certified for appellate 
review, it is not for consideration at this time.  
It is, however, being referred to the agency of 
original jurisdiction for appropriate action.  

The veteran was notified by RO letter in June 1992 of a 
rating action that month denying a compensable rating for 
residuals of heat rash of the legs with secondary infection.  
He did not appeal that denial.  

A formal claim for a compensable rating for residuals of heat 
rash of the legs with secondary infection was received on May 
15, 2001.  

Thereafter, VA outpatient treatment (VAOPT) records of June 
and July 2001 were received and the veteran was afforded a VA 
dermatology examination on July 23, 2001.  The VA examiner 
opined that the heat rash of the legs with secondary 
infection was the beginning of what had developed into a 
chronic dishydrosis of the soles and the palms.  The veteran 
stated that it was difficult to sleep at times and the skin 
disorder made him nervous.  He also reported that at times it 
was difficult for him to pick up things because of itching 
and oozing of the skin.  Generally, it had been an 
embarrassment to him because of the appearance of the skin 
disorder, particularly the involvement of the hands.  On 
examination he had slight erythema of the ankles with 
eczematization and there had been flare-ups with dark 
vesicles peeling, fissuring, oozing, and hemorrhagic crusting 
of the soles and the palms.  The diagnosis was severe 
symptomatic dishyrotic eczema.  It was stated that this was 
the same rash for which the veteran was service-connected.  

A September 2001 rating action granted a 30 percent 
disability evaluation for the service-connected skin 
disorder, which was reclassified as residuals of dishydrotic 
eczema of the legs, feet, and hands with secondary infection 
(formerly classified as residuals of heat rash of the legs 
with secondary infection), effective May 15, 2001.  

Subsequently, in July 2002 a VA physician reviewed the July 
2001 VA examination and the veteran's entire chart and, 
without examining the veteran, stated that with respect to 
whether the heat rash the veteran had in the 1950s had 
developed into the current dyshidrotic eczema, it was very 
difficult to equate one to the other.  Although the veteran 
had had eczema in the 1950s, and he had an atopic tendency, 
the conditions could be related to the fact that atopics 
developed dyshidrotic eczema and eczemas in other places, 
accounting for the leg rash that he had back in the 1950s.  
It was felt that the two eczemas were probably related to 
some degree.  

The veteran alleges that the proper effective date for the 
current 30 percent disability rating for his service-
connected skin disorder should be in 1986 because, he 
alleges, he has had severe skin disability since that time.  

The effective date of an award of VA disability compensation 
based on direct service connection will be the day following 
separation from service or the date entitlement arose-if a 
claim was received within 1 year after the date of separation 
from service; otherwise, the effective date will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(b)(1) (West 2002); 
38 C.F.R. § 3.400(b)(2)(i) (2003).  



A claim means a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p); see 
also Brannon v. West, 12 Vet. App. 32 (1998); 
Fleshman v. Brown, 9 Vet. App. 548 (1996), affirmed in 
Fleshman v. West, 138 F.3d 1429 (Fed. Cir. 1998); Lalonde v. 
West, 12 Vet. App. 377 (1999); Servello v. Derwinski, 3 Vet. 
App. 196, 198 (1992).  

Here, the Board's November 1991 decision denying service 
connection for a skin disorder of the hands is final and 
binding on the veteran based on the evidence then of record.  
38 U.S.C.A. §§ 7103, 7104(a) (West 2002); 38 C.F.R. 
§§ 20.1100, 20.1104 (2003).  And because of this, there is a 
bar to an earlier effective date for service connection for a 
skin disorder of the hands in the absence of 
clear and unmistakable error (CUE).  38 U.S.C.A. § 7111(a) 
(West 2002); 38 C.F.R. § 3.105(a).

Also, the rating actions prior to that Board decision are 
subsumed in that Board decision.  38 U.S.C.A. § 7104(b) and 
38 C.F.R. § 20.1104; see also Chisem v. Gober, 10 Vet. 
App. 526 (1997) and Donovan v. Gober, 10 Vet. App. 404 (1997) 
(in which the Court approved of the doctrine of delayed 
subsuming set forth in VAOGCPREC 14-95); see also Donovan v. 
West, 158 F.3d 1377 (Fed. Cir. 1998) (upholding the validity 
of VAOGCPREC 14-95).  

Generally, "the effective date of an award based on [] a 
claim reopened after final adjudication [] shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a).  38 C.F.R. § 3.400(q), provides that 
the effective date for an award of benefits based upon new 
and material evidence, other than evidence from service 
department records, that was received after final 
disallowance of a claim is the "[d]ate of receipt of [the] 
new claim or [the] date entitlement arose, whichever is 
later."  38 C.F.R. § 3.400(q)(1)(ii).  



"A claim may be reopened and allowed if new and material 
evidence is submitted under 38 U.S.C. §§ 5108 and 7104(b), 
but the effective date of such an allowance would be the date 
the claim is reopened.  38 U.S.C. § 5110; 38 C.F.R. 
§ 3.400."  See VAOPGCPREC 9-94, 59 Fed. Reg. 27309 (1994).  
Under 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400(r) the 
effective date of a reopened claim for service connection is 
the date of receipt of claim or the date entitlement arose, 
whichever is later.  By statute and regulation, the effective 
date for service connection based on a reopened claim cannot 
be the date of receipt of an original claim which was 
previously denied.  Waddell v. Brown, 5 Vet. App. 454, 456 
(1993); see also Flash v. Brown, 8 Vet. App. 332, 340 (1995).  

Here, the petition to reopen the claim for service connection 
for skin involvement other than the veteran's already 
service-connected residuals of a heat rash with secondary 
infection was received on May 15, 2001.  So because the grant 
of a 30 percent disability evaluation was predicated upon the 
grant of service connection for the additional skin 
involvement other than the legs, i.e., the hands and feet, 
it cannot predate the May 15, 2001, receipt of the petition 
to reopen the claim for service connection for a skin 
disorder of the hands.  

In the veteran's VA Form 9 he stated that an earlier 
effective date was warranted "both on the basis of error and 
the Nehmer decision."  However, he did not specify which 
adjudication contained error, i.e., one of the past rating 
decisions or the November 1991 Board decision.  To the extent 
that he might wish to allege that there was CUE in that Board 
decision, as noted that Board decision subsumed any prior RO 
denials and, moreover, that matter can only be adjudicate 
upon the filing of a motion directly with the Board and is 
not properly adjudicated on appeal from an RO decision.  
Generally see 38 C.F.R. §§ 20.1400 through 20.1141 (2003).  

With respect to the "Nehmer" decision, the Board notes that 
a Federal District Court held in Nehmer v. United States 
Veterans Admin., 32 F. Supp. 2d. 1175 (N.D. Cal 1999) 
(Nehmer II), that VA had been interpreting the final 
stipulation and order too narrowly.  The court stated that, 
in its 1989 decision voiding all denials "made under" 
former section 3.311a(d), the court intended to void all 
decisions denying service connection for a condition which 
would qualify for presumptive service connection under the 
regulations subsequently issued under the Agent Orange Act of 
1991.  But in this particular case the veteran was initially 
awarded service connection for a skin disorder in February 
1954, long before the Agent Orange Act of 1991.  Also, the 
September 2001 rating action granting service connection for 
skin involvement of the feet and hands did not do so on the 
basis of entitlement under the Agent Orange Act of 1991 or 
any enabling regulations of that statute.  Accordingly, the 
Nehmer stipulation is not applicable in this case. 

Since the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

The claim for an effective date earlier than May 15, 2001, 
for a 30 percent rating for residuals of dishydrotic eczema 
of the legs, feet, and hands, with secondary infection, is 
denied.  



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



